Howe, J.
The plaintiff, being a judgment creditor, proceeded by rule against the executor of Gordon to show cause why succession property should not be sold to satisfy that judgment. The rule was made absolute April 29, 1870, and the sale of succession property ordered in amount sufficient to satisfy the judgment of plaintiff. The executor has appealed.
*213The decree of the court below must bo avoided for want of jurisdiction. The matter in dispute was probate in character; it concerned ¡ strictly the “settlement” of the succession and belonged to the parish court.
It is therefore ordered that the judgment appealed from be avoided and annuded and the rule dismissed, with costs.